Neither the antisubrogation rule nor the provisions of the lease preclude plaintiff subrogee from recovering for the payment on plaintiff’s claim for water damage to its inventory as a result of defendant’s negligence. Defendant was insured by a different carrier, Allcity Insurance Company, for the risk covered herein and thus, the public policy considerations underlying the antisubrogation rule are inapplicable (Wright v McCann & Son, 216 AD2d 73). Concur—Sullivan, J. P., Ellerin, Nardelli and Tom, JJ.